Citation Nr: 1743031	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.K.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified before the undersigned in a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

In a March 2017 rating decision, the RO granted an increased evaluation for psoriasis of left eyelid and spread to the trunk and extremities, from 30 to 60 percent disabling, the highest possible rating for psoriasis.  Because this was a full grant of the benefit sought on appeal, this issue is no longer before the Board.

The Board recognizes that the Veteran attempted to raise the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) at the January 2017 hearing.  The Veteran is advised that a claim for such benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability is attributable to service.


CONCLUSION OF LAW

Lumbar spine disability was incurred in active duty service.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has been diagnosed with degenerative arthritis and other multilevel lumbar disc pathology.  See Private medical opinion of Dr. P.G.P submitted March 2017, and April 2009 X-ray results provided by Resurgens Orthopaedics.  He provided testimony in January 2017 that he first injured his back loading a tractor trailer by lifting 135-pound cables in a motor pool; and the second injury occurred when working on a tower in Germany that collapsed on him and another serviceman.  His military occupational specialty in service was a wire systems installer for approximately 6 years.

In an August 1984 service treatment record, the Veteran reported back pain that lasted for two days.  The examiner noted tenderness and muscle spasm due to a muscle strain and determined that he was not able to do pushups and sit-ups for 3 days.  The Veteran testified that he had recurrent back pain during this time, due to repeatedly lifting heavy cables.

In December 1986, the Veteran's service treatment records note that he reported low back pain for 2 weeks and that he was lifting a lot of heavy items when he hurt his back.  The examiner noted his normal motion was limited, he had low back pain from an unknown etiology, and he was referred for further observation.  He was diagnosed with mechanical tendonitis. 

In a November 1988 VA service treatment note, the examiner noted that the Veteran fell off a tower.  The examiner additionally noted some soreness, swelling and tenderness.

In a December 1989 separation evaluation, the Veteran checked the boxes for "wear a brace or back support" and "recurrent back pain."  The examiner noted recurrent low back pain for three years, a history of trauma, and that he lifted heavy cables.

The Veteran provided testimony that, within one year of separation from service, he sought medical treatment for his back; however, his physician is now deceased and his medical records for that period are unavailable.  He also noted that, since service, he has experienced popping of his back, his back sometimes goes out and he has shooting pains that go from his spine to his legs.  The evidence of record reveals that the Veteran received treatment for his back from Dr. P.G.P since approximately 2004.

The Veteran was afforded a July 2010 VA examination in which the examiner opined that it was less than likely that his current lumbar strain diagnosis was related to the December 1986 in-service event (mechanical low back pain).  The examiner reasoned that because an available pertinent in-service record of 1986 was 24 years from his current evaluation, such did not establish a longitudinal trend of subjective complaints and objective findings.

In a March 2017 private medical note, the examiner noted that the Veteran had been his patient for an extended period of time, and that he had two service-connected back injuries and was discharged in 1990.  The examiner opined that there is a greater than 50% chance that his current condition is directly related to the service injuries he sustained, and is a progression of such.  The examiner noted that the Veteran required medications; he had undergone injection therapy and would eventually warrant surgical intervention.

The Board notes that the record contains a negative medical opinion regarding a connection between the Veteran's lumbar spine and service, but this was based upon "silent post-service records" and a lack of documentation of evaluation, diagnosis, or treatment of back difficulties from 1986 to 2010.  The service treatment records located in his electronic folder showing back complaints, however, are dated from 1983 to 1990 (specifically 1984, 1986, 1988 and 1989); and post-service records are dated from 2004-2010.  He has claimed lumbar spine trouble since the date of his initial claim for benefits in June 2009.  The record has consistently shown complaints of lumbar spine issues dated from service and a diagnosis as early as October 2004.  The Veteran reported, and Dr. P.G.P noted that, his current condition is related to his in-service back injuries, which have progressively gotten worse.

While VA could undertake additional development with respect to his lumbar spine (obtain another etiological opinion to address the deficiencies of the prior VA examination), the fact that 1) service treatment records and numerous post-service records confirm lumbar spine tenderness, soreness, muscle spasm, muscle strain, recurrent back pain, mechanical tendonitis and degenerative arthritis; 2) service treatment records demonstrate several in-service occurrences and; 3) the Veteran continuously and consistently alleges he injured himself lifting heavy cables for 6 years and falling from a tower in service and it has continued ever since, allow reasonable doubt to be resolved in the Veteran's favor, and entitlement to service connection for a lumbar spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


